Citation Nr: 0900406	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-19 453	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to Department of Veterans Affairs (VA) 
death benefits, to include nonservice-connected death 
pension.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel







INTRODUCTION

The appellant's late husband reportedly had recognized 
guerrilla service from December 1943 to September 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2006, June 2006, September 2006, and 
February 2007 decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Republic of the 
Philippines.  


FINDING OF FACT

The appellant's late husband had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  


CONCLUSION OF LAW

The appellant has no legal entitlement to VA death benefits, 
to include nonservice-connected death pension.  38 U.S.C.A. 
§ 101(2) (West 2002); 38 C.F.R. §§ 3.40, 3.41(a), 3.203 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes the appellant's multiple 
contentions, as well as various service administrative 
records and reports from the National Personnel Records 
Center.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the appellant's claim and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The appellant in this case seeks legal entitlement to VA 
death benefits.  In pertinent part, it is argued that her 
husband's alleged service with the "recognized guerrillas" 
constituted service in the United States Armed Forces 
sufficient to establish legal entitlement to VA death 
benefits.

In that regard, "veteran" means a person who served in the 
active military, naval, or air service, and who was 
discharged or released under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002).

Service in the Philippine Scouts (except that described in 
the following section), the Insular Force of the Navy, Samoan 
Native Guard, and Samoan Native Band of the Navy is included 
for pension, compensation, dependency and indemnity 
compensation, and burial allowance.

Service of persons enlisted under Section 14, Public Law 190, 
79th Congress (Act of October 6, 1945) is included for 
compensation and dependency and indemnity compensation 
purposes.  All enlistments and reenlistments in the 
Philippine Army between October 6, 1945 and June 30, 1947 
inclusive were made under the provisions of Pub. L. No. 190, 
as it constituted the sole authority for such enlistments 
during that period.  

Service in the Commonwealth Army of the Philippines is 
included for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours respectively when they were called into service of 
the Armed Forces of the United States by orders issued from 
time to time by the General Officer, U.S. Army, pursuant to 
the Military Order of the President of the United States 
dated July 26, 1941.  

Persons who served as guerrillas under a commissioned officer 
of the United States Army, Navy, or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States Forces are included.  
Service as a guerrilla by a member of the Philippine Scouts 
in the Armed Forces of the United States is considered as 
service in his or her regular status.

Certification by the Service Department will be accepted as 
establishing guerrilla service where there is recognized 
guerrilla service, or where there is unrecognized guerrilla 
service under a recognized commissioned officer only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts) or the Commonwealth Army.  
38 C.F.R. § 3.40 (2008).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the Department of Veterans Affairs may 
accept evidence of service submitted by a claimant (or sent 
directly to the Department of Veterans Affairs by the Service 
Department), such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the Service 
Department; (2) the document contains needed information as 
to length, time, and character of service; and (3) in the 
opinion of the Department of Veterans Affairs (VA), the 
document is genuine and the information contained in it is 
accurate.  

When a claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements above, the 
Department of Veterans Affairs (VA) shall request 
verification of service from the Service Department.  
38 C.F.R. § 3.203 (2008).

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States, the 
period of active service will be from the date certified by 
the Armed Forces as the date of enlistment or date of report 
for active duty, whichever is later, to date of release from 
active duty, discharge, death, or in the case of a member of 
the Philippine Commonwealth Army, June 30, 1946, whichever is 
earlier.  38 C.F.R. § 3.41(a) (2008).  

Contained in the appellant's file are various documents to 
the effect that, during the period from December 1943 to 
September 1945, her late husband reportedly served as a 
member of the Recognized Guerrillas.  Also of record is 
information showing that, on November [redacted], 1952, the appellant 
married her late husband.  According to a Certificate of 
Death, the appellant's former husband died on January [redacted], 
1999 as a result of cardiorespiratory failure.  

The Board observes that, in January 2006, the RO requested of 
the National Personnel Records Center that an attempt be made 
to verify the appellant's late husband's alleged service with 
the "recognized guerrillas."  In subsequent correspondence of 
March 2006, the National Personnel Records Center responded 
that the appellant's late husband had "no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."

In January 2007, the RO made an additional request of the 
National Personnel Records Center that they attempt to verify 
the appellant's late husband's service with the Recognized 
Guerrillas.  However, the following month, the National 
Personnel Records Center referred the RO to the previous 
March 2006 determination that the appellant's husband had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.

In a Memorandum for the File dated in September 2007, it was 
noted that records of individuals who claimed to have served 
in the Commonwealth Army of the Philippines inducted into the 
United States Armed Forces in the Far East (USAFFE), as well 
as those who claimed to have served in the organized 
guerrilla forces, were maintained by the United States Army 
Reserve Personnel Command (ARPERSCOM) in St. Louis, Missouri.  
Also noted was that ARPERSCOM had informed the VA that unless 
a claimant reported personal data (such as a name) which was 
different from that which was provided in a prior request for 
service verification, there was "no value" in resubmitting a 
request for reverification.  

Further noted in the memorandum was that documents issued by 
the Philippine Army or Philippine Veterans Affairs Office 
(with the exception of Form 23, Affidavit for Philippine Army 
Personnel) were of no value in establishing service unless 
they contained personal data which was substantially 
different from what VA had provided ARPERSCOM.  This was the 
case given that the Philippine Government had its own 
regulations and laws which permitted recognition of military 
service not recognized by the United States Army, which 
findings were not binding on ARPERSCOM.  

In conclusion, the memorandum indicated that the Service 
Department had certified that the appellant's late husband 
had no valid military service in the Armed Services of the 
United States.  Moreover, since no new evidence had been 
presented which was different from that previously shown, 
there was no need for recertification under Sarmiento v. 
Brown, 7 Vet. App. 80 (1994).  

As is clear from the above, basic eligibility for VA benefits 
may be established only upon verification of valid military 
service by the National Personnel Records Center.  In the 
case at hand, the National Personnel Records Center found no 
evidence that the appellant's spouse had served as a member 
of the Commonwealth Army of the Philippines, including the 
recognized guerrillas, in the service of the Armed Forces of 
the United States.  Such determinations, it should be noted, 
are binding on the VA.  See 38 C.F.R. § 3.203 (2008); see 
also Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. 
Brown, 118 F.3d 747, 749 (1997).  Based on the facts in this 
case, the Board is compelled to conclude that the appellant's 
late husband did not have active or recognized military 
service, and therefore may not be considered a "veteran" for 
VA purposes.  Accordingly, the appellant's claim for legal 
entitlement to VA death benefits must be denied.  

In reaching this determination, the Board has taken into 
consideration various statements by the RO regarding the 
appellant's apparent request for dependency and indemnity 
compensation benefits.  While it is true that, in her Notice 
of Disagreement received in January 2007, the appellant 
requested that she be allowed to "push through" her "claim 
for DIC benefits," at the time of the appellant's initial 
filing of her claim for benefits, she specifically indicated 
that she was not claiming that the cause of her husband's 
death was due to service.  Nonetheless, as noted above, the 
appellant's late husband did not have active or recognized 
military service, and could not therefore be considered a 
"veteran" for VA purposes.  Accordingly, there exists no 
legal entitlement to dependency and indemnity compensation 
benefits.  See 38 C.F.R. § 3.312 (2008).  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the appellant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
1112, 120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
appellant about the information and evidence that VA will 
seek to provide; and (3) inform the appellant about the 
information and evidence she is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
January 2007 and March 2008.  In those letters, VA informed 
the appellant of the requirements for establishing basic 
eligibility to VA death benefits, including nonservice-
connected death pension.  As to informing the appellant of 
which information and evidence she was to provide to VA, and 
which information and evidence VA would attempt to obtain on 
her behalf, VA informed her that it had a duty to obtain any 
records held by any Federal agency.  It also informed her 
that, on her behalf, VA would make reasonable efforts to 
obtain records which were not held by a Federal agency.  
Finally, the RO informed the appellant that she could obtain 
private records herself and submit them to VA.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the requisite service 
administrative records, and, in particular, certification of 
the appellant's husband's service from the National Personnel 
Records Center.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Legal entitlement to VA death benefits, including nonservice-
connected death pension, is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


